Firefox                                                                                                                                                   about:blank
                       Case 3:20-mj-03391-AHG Document 4 Filed 08/28/20 PageID.77 Page 1 of 4


                                                           NOT FOR PUBLIC VIEW
                                                   ther Reliable Electronic Means                  D Original               O Duplicate Original


                                                     UNITED STATES DISTRICT COURT
                                                                                      for the
                                                                         Southern District of California

                      s/ T. Ferris
                                                                                          )      ORDERED UNSEALED on 08/03/2021 s/ TrishaF
                         (Briefly describe the property to be searched                    )
                          or identify the person by name and address)                     )      Case No.   20MJ3391
                                     Ryan Sawyer Mays                                     )
                                     DOB: May 29 , 2001                                   )
                                                                                          )

                            WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          To:         Any authorized la       enforcement officer
                   An application by a federal law enforcement officer or an attorney for the government request the search and seizure
          of the following person or property located in the         Southern             District of              California
          (identify the person or describe the property to be searched and give its location):

            See Attachment A-4, incorporated herein by reference.




                  1 find that the affidavit(s), or any recorded te timony, e tabli h probable cause to search and seize the person or property
          described above, and that such earch will reveal (ide ntify the person or describe the property to be sei=ed):

            See Attachment 8-4, incorporated herein by reference.




                      YOU ARE COMMANDED to execute this warrant on or before                  August 28, 2020         (not to exceed 14 days)
                Ill   in the daytime 6:00 a.m. to I 0:00 p.m. D at any time in the day or night because good cause has been established.

                  Unless delayed notice is authorized below you must give a copy of the warrant and a receipt for the property taken to the
          person from whom, or from who e premi es the property was taken, or leave the copy and receipt at the place where the
          property was taken.
                  The officer executing this warrant, or an officer pre ent during the execution of the warrant must prepare an inventory
          as required by law and promptly return this warrant and inventory to                     Hon. Allison H. Goddard
                                                                                                                (United States Magistrate Judge)

                  Pursuant to 18 U.S.C. § 3103a(b) I find that immediate notification may have an adver e resull lisu:,g.-tfl''.j"f!~,..:,
          § 2705 (except for delay of trial) and authorize the officer executing this warrant to delay notice to th
          property, wi 11 be searched or seized (check the approp1·iate box)                                      9 C:>
               D for _ _ days (not to exceed 30)          until the facts justifying the later specific date of  4;


           Date and time issued:         ~t~ 1 :OO~a.m ./p.m.
                                             8/14/2020 1 :50 pm
           City and state:                           _a_l_if_o _m_ia_ _ _ _ _ __ __
                                 San D_i_e g""o-'''""C




1 of 4                                                                                                                                             8/28/2020, 4:03 PM
Firefox                                                                                                                                         about:blank
                          Case 3:20-mj-03391-AHG Document 4 Filed 08/28/20 PageID.78 Page 2 of 4


          AO 93    (0 18) Warran! by Telephone or Other Reliable Electronic Means (Page 2)

                                                                                           Return

          Case     o. :                             Date and time warrant executed:                       Copy of warrant and in
              ~Ol't\:)32}1 \                              -;)..o \4u                                       R
          Inventory made in the presence of:                I~
          1n entory of the property taken and name(

                                     Q) 15 v (_ L                DN A Sc._ v'V1 pl
                                                                    ~\        S   .,._i   ~b                                S f;   Ni


                                                    ~j~u-, Sctwj, r')i::( 0 ~.




                                                                                          Certification


                   1 declare under penalty of perjury that thi in entory is correct and was returned along with the originaJ \ arrant to the
           de ignated judge.



           Date:




2 of 4                                                                                                                                   8/28/2020, 4:03 PM
Firefox                                                                                   about:blank
          Case 3:20-mj-03391-AHG Document 4 Filed 08/28/20 PageID.79 Page 3 of 4




                                      ATTACH MENT A-4
          1
          2                        PERSO    TO BE SEARCHE D
          3
                              Ryan Sawyer MAYS (DOB: May 29 2001)
          4
                                         (Ta rget Subject)
          5
          6
          7
          8
          9
          10
          11
          12
          13
          14
          15
          16

          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                 30




3 of 4                                                                             8/28/2020, 4:03 PM
Firefox                                                                                                   about:blank
          Case 3:20-mj-03391-AHG Document 4 Filed 08/28/20 PageID.80 Page 4 of 4




          1                                   ATTACHEMNT B-4
          2
          3                             ITEMS SUBJEC T TO SEIZUR E

          4
          5        Authoriz ation is sought to search for and seize evidence that Ryan Sawyer MAYS
          6 committe d arson in violation of federal law, including arson within special maritime and
          7 territorial jurisdicti on, in violation of 18 U C § 81 , and use of fire to damage federal
          8 property, in violation of and 18 U C § 844(f):
          9
          10    1. Buccal swab DNA sample from Ryan Sawyer MAYS. The oral swabs will be
          11       collected from the inside cheek portion of the mouth to sufficiently collect buccal
          12        cells pursuant to the standard practices and procedur es employed by the   CIS for

          13        DNA testing; and
          14    2. A cellular phone having the assigned telephon e number (606) 922-0727 .
          15
          16
          17

          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                         39




4 of 4                                                                                             8/28/2020, 4:03 PM
